     Case 1:20-cv-00659-NONE-SKO Document 13 Filed 06/04/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH GEORGE,                                    No. 1:20-cv-00659-NONE-SKO (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
13                                                      RECOMMENDATIONS TO DENY MOTION
              v.
                                                        TO PROCEED IN FORMA PAUPERIS AND
14    W. SULLIVAN, et al.,                              ALLOWING PLAINTIFF THIRTY DAYS TO
                                                        PAY THE FILING FEE
15                       Defendants.
                                                        (Doc. Nos. 2, 10)
16

17                                                      THIRTY DAY DEADLINE

18           Plaintiff Joseph George is a state prisoner proceeding pro se in this civil rights action
19   brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate
20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On May 15, 2020, the assigned magistrate judge filed findings and recommendations,
22   recommending that plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) be denied, and
23   this action be dismissed without prejudice, because plaintiff has incurred more than three
24   dismissals counting as “strikes” under 28 U.S.C. § 1915(g). (Doc. No. 10.) The magistrate judge
25   further found that plaintiff’s allegations failed to satisfy the imminent danger exception to the
26   three-strikes provision. (Id. at 2.) Plaintiff was provided fourteen (14) days to file objections to
27   the findings and recommendations. (Id. at 2–3.)
28   /////
     Case 1:20-cv-00659-NONE-SKO Document 13 Filed 06/04/20 Page 2 of 4


 1          Plaintiff filed timely objections on May 29, 2020. (Doc. No. 12.) In his objections,

 2   plaintiff contends that the three-strikes provision of the in forma pauperis statute is

 3   unconstitutional. (Id. at 2.) Plaintiff also argues that the magistrate judge incorrectly found four

 4   of his prior cases to be strikes. (Id. at 2–3.) Lastly, plaintiff contends that he qualifies under the

 5   imminent-danger exception. (Id. at 2–4.)

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 8   objections, the court finds the findings and recommendations to be supported by the record and

 9   proper analysis insofar as the magistrate judge has recommended denial of the motion to proceed
10   in forma pauperis.

11          First, petitioner cites no caselaw to support his assertion that the three strikes provision is

12   unconstitutional. To the contrary, the Ninth Circuit has held that the provision does not violate a

13   plaintiff’s equal protection rights. Rodriguez v. Cook, 169 F.3d 1176, 1178-81 (9th Cir. 1999).

14          Second, the magistrate judge correctly found that four of plaintiff’s prior cases were

15   dismissed as frivolous or malicious or for failure to state a claim on which relief can be granted.

16   (Doc. No. 10 at 2.) George v. Schultz, et al., No. 4:05-cv-01070-CW (N.D. Cal. Nov. 9, 2005), is

17   properly considered a strike because that court dismissed one of plaintiff’s two claims for failure

18   to state a claim and the other because it was clear on the face of his complaint that plaintiff failed

19   to exhaust administrative remedies with respect to the second claim. See El-Shaddai v. Zamora,
20   833 F.3d 1036, 1043-44 (9th Cir. 2016) (indicating that where a case is dismissed because failure

21   to exhaust is clear on the face of the complaint, such a dismissal counts as a strike for failure to

22   state a claim). In George v. Doe, No. 4:07-cv-03697-CW (N.D. Cal. Aug. 1, 2007), the court

23   dismissed the case as duplicative and abusive under 28 U.S.C. § 1915A. The court’s citation to

24   28 U.S.C. § 1915A reflects that the dismissal was based upon a finding that the complaint was

25   frivolous, malicious, or failed to state a claim. That court also cited Bailey v. Johnson, 846 F.2d

26   1019, 1020 (5th Cir. 1988), which acknowledged that courts may dismiss duplicative cases as
27   frivolous or malicious. See also Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995)

28   (citing Bailey with approval). In George v. United States, et al., No. 3:19-cv-01544-AJB-BLM

                                                         2
     Case 1:20-cv-00659-NONE-SKO Document 13 Filed 06/04/20 Page 3 of 4


 1   (S.D. Cal. Oct. 7, 2019), and Joseph George v. USA, No. 19-564491 (9th Cir. Feb. 6, 2020), the

 2   district court and the Ninth Circuit Court of Appeals explicitly dismissed plaintiff’s case and

 3   subsequent appeal, respectively, as frivolous. Both count as strikes. See Coleman v. Tollefson,

 4   575 U.S. 532, ___, 135 S.Ct. 1759, 1764 (2015) (“[w]e have found nothing in [the in forma

 5   pauperis statute] indicating that Congress considered a trial court dismissal and an appellate court

 6   decision as if they were a single entity”).

 7           Finally, the court agrees with the magistrate judge’s finding that plaintiff’s allegations fail

 8   to satisfy the imminent danger exception under 28 U.S.C. § 1915(g). (Doc. No. 10 at 2.) In his

 9   objections, plaintiff points to attacks he experienced in April and May of 2018 and January and
10   May of 2019, at more than one institution of confinement. (Doc. No. 12 at 3-4.) However, the

11   record indicates plaintiff was transferred to Pelican Bay State Prison (Pelican Bay) at some point

12   in early 2020. (Compare Doc. No. 1 at 13 (grievance appeal decision dated January 7, 2020

13   mailed to plaintiff at CCI Tehachapi) with id. at 16 (grievance appeal decision dated March 24,

14   2020 mailed to plaintiff at Pelican Bay); see also id. at 7 (plaintiff alleging appeals coordinator at

15   CCI Tehachapi retaliated against plaintiff by arbitrarily stopping exhaustion of his grievance

16   concerning issues at CCI Tehachapi because plaintiff had been transferred). Plaintiff filed this

17   action, which concerns alleged conduct at CCI Tehachapi, after his transfer to Pelican Bay. (See

18   Doc. No. 1 at 1.) None of plaintiff’s allegations of imminent harm relate to Pelican Bay State

19   Prison, and plaintiff does not otherwise suggest he was in imminent danger at the time he filed
20   this action or even that he presently faces imminent danger at Pelican Bay where he is currently

21   imprisoned.

22           Although the court agrees that plaintiff’s motion to proceed in forma pauperis should be

23   denied, the court declines to dismiss the case at this time. Instead, plaintiff shall be afforded an

24   opportunity to pay the required filing fee.

25   /////

26   /////
27
     1
28    The magistrate judge appears to have used the incorrect case number. (See Doc. No. 10 at 2.) The case name and
     date of the decision, however, are correct. (See id.)
                                                              3
     Case 1:20-cv-00659-NONE-SKO Document 13 Filed 06/04/20 Page 4 of 4


 1         Accordingly,

 2         1. The findings and recommendations issued on May 15, 2020 (Doc. No. 10) are adopted

 3               insofar as they recommend denial of plaintiff’s application to proceed in forma

 4               pauperis;

 5         2. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is denied;

 6         3. Plaintiff shall submit the $400 filing fee in full within thirty days from the date of this

 7               order before proceeding with this action; and

 8         4. Any failure to pay the required filing fee within the time provided will result in the

 9               dismissal of this action.
10   IT IS SO ORDERED.
11
        Dated:     June 3, 2020
12                                                     UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       4
